Citation Nr: 0940505	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-14 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for prostate cancer.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for prostate cancer.  The Veteran 
testified before the Board in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In August 2008, the Veteran submitted additional medical 
evidence showing that he had prostate cancer in its early 
stages well before the prostate-specific antigen blood test 
that was performed in 1997.  He also submitted a medical 
article on the detection of prostate cancer in young men.  
However, he specifically stated that he was not submitting 
the evidence with a waiver of the initial review of that 
evidence by the RO pursuant to 38 C.F.R. § 20.1304 (2009).  
Since the new evidence indicates the possible need for 
additional development, and since a supplemental statement of 
the case pertaining to that evidence was not issued which 
considered that evidence, the claim must be remanded to the 
RO so that evidence may be considered.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2009).   

Accordingly, the case is REMANDED for the following action:

Review the issue of entitlement to service 
connection for prostate cancer.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


